DETAILED ACTION
This action is in response to the application filed on 24 November 2020.
Claims 34-54 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 34-54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10,856,337 (the ‘337 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 34, although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.

Claim 34 of the Instant Application
Claim 10 of the ‘337 Patent
34. A method for wireless communication, comprising: 

selecting, by a terminal device, a target carrier for a random-access procedure at a current coverage level from a list of carriers configured by a base station, wherein the list of carriers comprises a list of non-anchor carriers each configured with a random-access resource for a respective coverage level among a set of different coverage levels, wherein each of the list of carriers is associated with a carrier index, and wherein the target carrier is determined based on a carrier index that is equal to (a carrier indication value for selecting the target carrier) modulo (a number of carriers in the list of carriers); and 

performing, by the terminal device, the random-access procedure with the base station based on a random-access resource of the target carrier at the current coverage level.
1. A method for wireless communication, comprising: 

receiving, at a mobile device, a message from a base station for initiating a random access procedure, wherein the message includes a subcarrier indication; 

selecting a random access channel resource using a sum of (1) an index of a first subcarrier allocated to the random access channel, and (2) the subcarrier indication modulo a number of subcarriers allocated to the random access channel; and 

transmitting a random access signal using the selected random access channel resource for the random access procedure.


Claim 44 recites substantially identical subject matter and is thus similarly rejected.
Claims 39 and 49 recite complementary limitations as recited in claims 34 and 44, respectively, and are thus similarly rejected.
Claim 54 recites a system corresponding to the combination of claims 44 and 49, and are thus similarly rejected.
Claims 35-38, 40-43, 45-48, and 50-53 are substantially disclosed by the remaining claims of the ‘337 Patent.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 34, while the prior art of record discloses, teaches, or suggests certain limitations of said claims, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggest 
wherein each of the list of carriers is associated with a carrier index, and wherein the target carrier is determined based on a carrier index that is equal to (a carrier indication value for selecting the target carrier) modulo (a number of carriers in the list of carriers).
Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
The closest prior arts
Hwang et al (US Pub. 2019/0274168) discloses NB-loT cell transmits sub-region information to a wireless device (e.g., an NB-loT device), which may include the number of sub-regions, the number of sub-carriers included in a sub-region, and a frequency index at symbol time, generating a sequence for random access preamble as described in Section | or III; maps the sequence to subcarrier (para. 174-176);
InterDigital (“PRACH for NB-IOT”, 3GPP TSG RAN WG1 Meeting #84bis, R1-162962, 11th - 15th April 2016) discloses configuring up to 3 coverage levels for NB-PRACH repetitions which may provide more efficient resource utilization to support various coverage levels in a cell (sec. 2)
either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 39, 44, 49, and 54 encompasse limitations that are similar to claim 34. Thus, claim 39, 44, 49, and 54 are allowed based on the same reasoning as discussed above.
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468